DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The examiner hereby withdraws the previous objections to Figures 1 & 2 for failing to be designated by a legend such as --Prior Art-- because applicant’s replacement drawings filed 06/15/2022 have corrected this deficiency.   Therefore, the examiner hereby approves only applicant’s replacement drawings for Figures 1 & 2.

However, upon review, the examiner has deemed unacceptable applicant’s replacement drawing Figure 10 (reproduced below for convenience) filed 06/15/2022, for the reasons detailed below:

    PNG
    media_image1.png
    611
    979
    media_image1.png
    Greyscale

Most importantly, neither applicant’s Replacement Fig. 10 nor new ¶ [0032] & [0055] of their accompanying, amended Specification adequately explain how the red, green, and blue sub-pixels (e.g. R, G, B) are even capable of respectively emitting red, green, and blue light when, as illustrated in Replacement Fig. 10, each of the red, green, and blue sub-pixels (e.g. R, G, B) share: (1) the same electroluminescent layer (EL) 230 and (2) the same color filter layer 250.  Without any other discernable features (which the application fails to teach), one skilled in the art would not even recognize the red, green, and blue sub-pixels (e.g. R, G, B) of Replacement Fig. 10 as capable of emitting the red, green, and blue light, respectively.  
 Further regarding Replacement Fig. 10, it is not clear what physical structure, if any, the labeled red, green, and blue sub-pixels (e.g. R, G, B) represent, because the state of the art (at least as evidenced by the prior art of record) explicitly details that organic light-emitting diodes (OLEDs) require a layered structure of an organic EL sandwiched between a first electrode and a second electrode.  With regards to Replacement Fig. 10, the OLEDs correspond to the organic EL 230 sandwiched between the first electrode 220 (i.e. an anode) and the second electrode 240 (i.e. a cathode; see the lower layer 240 shown in Replacement Fig. 10).
Applicant’s response fails to explain how the red, green, and blue sub-pixels (e.g. R, G, B) and their respective anodes (2201-2203) of Replacement Fig. 10, along with the pre-existing organic EL 230 sandwiched between the first electrode/anode 220 and the second electrode/cathode 240, can possibly cooperate to form the claimed sub-pixels.  In other words, the red, green, and blue sub-pixels (e.g. R, G, B) and their respective anodes (2201-2203) are not only extraneous, but inoperable, together with the organic EL 230 sandwiched between the first electrode/anode 220 and the second electrode/cathode 240.
Consequently, applicant’s Replacement Fig. 10 is hereby denied entry.

In view of the above unacceptability of Replacement Fig. 10, the drawings remain objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s).
Regarding Claim 1:
The “base substrate”.
The “plurality of sub-pixels”.
The “red sub-pixel” and its respective “anode”.
The “green sub-pixel” and its respective “anode”.
The “blue sub-pixel” and its respective “anode”.

Regarding Claim 10:
The “encapsulation layer”.
The “color filter”.
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
In view of the above objections to applicant’s Replacement Fig. 10, the examiner similarly objects to applicant’s corresponding amendments to the Specification filed herewith and adding ¶ [0032] & [0055].

The examiner approves applicant’s new title filed 06/15/2022 of: 
LIGHT-SCATTERING STRUCTURE HAVING A PLURALITY OF GROOVES FOR REDUCING COLOR SEPARATION AMONG SUB-PIXELS IN A DISPLAY SUBSTRATE.

Claim Rejections - 35 USC § 112(b) – Indefiniteness
The previous rejections under § 112 are withdrawn in view of applicant’s claim amendments filed 06/15/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, 10, & 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pre-Grant Pub. 2018/0097202 to Forrest et al. (from hereinafter Forrest; prior art of record).
Regarding Claim 1, Forrest teaches a display substrate (e.g. Figs. 3-15 & 20A-D; see Figs. 10A-B & 20A-C reproduced below for convenience), comprising
a base substrate (e.g. “Glass”; see ¶ [0074-79]), a plurality of sub-pixels (e.g. “RGB pixel arrangement”; see ¶ [0010 & 108]) located on one side (e.g. top of “Glass”) of the base substrate (“Glass”), and a planarization layer (e.g. “Grid”; see ¶ [0075-79]), wherein at least one of the plurality of sub-pixels (“RGB pixel arrangement”)  comprises a first electrode layer (e.g. lower “ITO”; see again Figs. 10A-B & ¶ [0075-79]) that is configured to scatter incident light irradiated onto the first electrode layer (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), the planarization layer (“Grid”) is located between the base substrate (“Glass”) and the first electrode layer (lower “ITO”), a side (e.g. top of “Grid”) of the planarization layer (“Grid”) away from the base substrate (“Glass”) comprises a scattering structure (see ¶ [0075] teaching “the grid layer scatters trapped waveguided modes from the organic emissive layer”), and a shape of the first electrode layer (lower “ITO”) is substantially the same as a shape of the scattering structure (e.g. both the lower “ITO” and the “Grid” have a same rectangular shape in the cross-sections illustrated in Figs. 10A-B; see also Figs. 20A-C & ¶ [0102-105] showing that “planarization layer” [Au film 2130A/B] and the “first electrode” [Ag film 2125] may both be formed having a same, mutually conforming grid shape),
wherein the plurality of sub-pixels comprises a red sub-pixel, a green sub-pixel, and a blue sub-pixel (see again “RGB pixel arrangement” at ¶ [0010 & 108]), and red, green, and blue light respectively reflected by anodes (e.g. reflective Ag anode of Fig. 11B; see ¶ [0080-81]) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered in all directions (see ¶ [0079] teaching “the parameters of the grid are optimized for maximum scattering of light from the waveguide”).
Finally, the claim language wherein “the red, green, and blue light… are capable of being scattered in all directions” merely recites an inherent characteristic of emitted light without tying the feature to any specifically claimed structure (i.e. all emitted light is intrinsically capable of “being scattered in all directions”, whether or not that emitted light actually is scattered).  The “red, green, and blue light” as defined in Forrest is also inherently “capable of being scattered in all directions”; thus, Forrest anticipates this claim limitation regardless of whether Forrest explicitly teaches it or not.  (See MPEP § 2112.01)

    PNG
    media_image2.png
    629
    560
    media_image2.png
    Greyscale

Regarding Claim 3, Forrest teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (lower “ITO”) is substantially uniform throughout the entirety of the first electrode layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Figs. 10 & 20 of Forrest).
Regarding Claim 4, Forrest teaches the display substrate of claim 1, wherein the scattering structure (“Grid”) comprises a plurality of grooves (e.g. “recesses”; see ¶ [0067]) formed in at least a part of region on the side of the planarization layer (e.g. on top of “Grid”) away from the base substrate (“Glass”).

Regarding Claim 5, Forrest teaches the display substrate of claim 4, wherein the grooves (e.g. “recesses” in “Grid”; see ¶ [0067]) comprise a plurality of mutually staggered grooves arranged along a first direction and along a second direction (as illustrated in at least Fig. 10B & Figs. 14A-C [shown below]), the grooves are arranged along the first direction at equal intervals, the grooves are arranged along the second direction at equal intervals, and the first direction and the second direction are different directions parallel to the base substrate (“Glass”).

    PNG
    media_image3.png
    200
    532
    media_image3.png
    Greyscale


Regarding Claim 6, Forrest teaches the display substrate of claim 4, wherein a distance between two adjacent grooves is not less than a wavelength of red light (although Forrest may not explicitly teach the claimed “distance”, one of ordinary skill in the art would nevertheless recognize that this “distance” is merely an obvious, result-effective variable in view of Forrest teaching in ¶ [0070] that the “data also shows that the grating period can be used to optimize different emission wavelengths”; see MPEP § 2144.05).

Regarding Claim 7, Forrest teaches the display substrate of claim 5, wherein the first direction and the second direction are perpendicular to each other (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 8, Forrest teaches the display substrate of claim 4, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola, a triangle, or a rectangle (as reasonably illustrated by the grids shown in Figs. 10B & 14A-C).

Regarding Claim 10, Forrest teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. “organic”; see ¶ [0075-79]) located on the first electrode layer (lower “ITO”) and a second electrode layer (e.g. upper “ITO”; see ¶ [0075-79]) located on the electroluminescent layer (“organic”), and a thickness of the electroluminescent layer is substantially uniform throughout the entirety of the electroluminescent layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Figs. 10 & 20 of Forrest).

Regarding Claim 12, Forrest teaches a display device, comprising the display substrate of claim 1.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6, 8, & 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Pre-Grant Pub. 2016/0327695 to Masuyama et al. (from hereinafter Masuyama; prior art of record) in view of U.S. Pre-Grant Pub. 2007/0200492 to Cok et al. (from hereinafter Cok; prior art of record).
Regarding Claim 1, Masuyama teaches a display substrate (e.g. Figs. 1-9; see Fig. 8(b) shown below for convenience), comprising
a base substrate (e.g. 2; see ¶ [0036-39]), a plurality of pixels (e.g. “organic EL element” 200; see ¶ [0121-134]) located on one side (e.g. top of 2) of the base substrate (2), and a planarization layer (e.g. “projection-depression structure layer” 3; see ¶ [0036-59 & 126-132]), wherein at least one of the plurality of pixels (200)  comprises a first electrode layer (e.g. 10; see ¶ [0122-125]) that is configured to scatter incident light irradiated onto the first electrode layer (10; see ¶ [0126] describing the scattering and diffraction properties related to the “projection-depression structure”), the planarization layer (3) is located between the base substrate (2) and the first electrode layer (10), a side (e.g. top of 3) of the planarization layer (3) away from the base substrate (2) comprises a scattering structure (e.g. top of 3 having the “projection-depression structure”; see ¶ [0126] describing related scattering and diffraction properties), and a shape of the first electrode layer (10) is substantially the same as a shape of the scattering structure (e.g. top of 3).

    PNG
    media_image4.png
    334
    415
    media_image4.png
    Greyscale

Masuyama may not explicitly teach that the plurality of pixels (200) include a plurality of sub-pixels as claimed,
wherein the plurality of sub-pixels (Masuyama 200; Cok 50R/G/B) comprises a red sub-pixel (Cok 50R), a green sub-pixel (Cok 50G), and a blue sub-pixel (Cok 50B), and red, green, and blue light respectively reflected by anodes (Masuyama 10; Cok 12) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered in all directions.
Nevertheless, Cok does teach a similar organic light emitting device (e.g. Figs. 1-7; see Fig. 3 shown below for convenience) comprising a plurality of sub-pixels (e.g. 50R/G/B; see ¶ [0042, 49, & 55-56]),
wherein the plurality of sub-pixels (Cok 50R/G/B) comprises a red sub-pixel (Cok 50R), a green sub-pixel (Cok 50G), and a blue sub-pixel (Cok 50B), and red, green, and blue light respectively reflected by anodes (Cok 12) of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered relatively uniformly in all directions

    PNG
    media_image5.png
    412
    895
    media_image5.png
    Greyscale

Therefore, before the instant application was filed it would have been obvious to one of ordinary skill in the art to implement the plurality of sub-pixels (50R/G/B) of Cok in the display device of Masuyama, because Cok demonstrates that this sub-pixel configuration predictably and beneficially facilitates multicolor light emission in an OLED display (see Cok ¶ [0042, 49, & 55-56]). 
Furthermore, the claimed sub-pixel configuration merely involves an obvious substitution, because Cok demonstrates that this configuration is an art-recognized equivalent for the same purpose of enhancing light output of an OLED display device (see MPEP § 2144.06).
Finally, the claim language wherein “the red, green, and blue light… are capable of being scattered in all directions” merely recites an inherent characteristic of emitted light without tying the feature to any specifically claimed structure (i.e. all emitted light is intrinsically capable of “being scattered in all directions”, whether or not that emitted light actually is scattered).  The “red, green, and blue light” as defined in Forrest is also inherently “capable of being scattered in all directions”; thus, Forrest anticipates this claim limitation regardless of whether Forrest explicitly teaches it or not.  (See MPEP § 2112.01)

Regarding Claim 3, Masuyama teaches the display substrate of claim 1, wherein a thickness of the first electrode layer (10) is substantially uniform throughout the entirety of the first electrode layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Fig. 10 Masuyama).

Regarding Claim 4, Masuyama teaches the display substrate of claim 1, wherein the scattering structure (e.g. top of 3) comprises a plurality of grooves (e.g. “depressions”) formed in at least a part of region on the side of the planarization layer (e.g. on top of 3) away from the base substrate (2).

Regarding Claim 6, Masuyama teaches the display substrate of claim 4, wherein a distance between two adjacent grooves is not less than a wavelength of red light.

Regarding Claim 8, Masuyama teaches the display substrate of claim 4, wherein a cross-sectional shape of each groove in a direction perpendicular to the display substrate is a circular arc, a parabola (as reasonably illustrated in Fig. 8(b) above; see also ¶ [0127] teaching that groove shape is an obvious substitution), a triangle, or a rectangle.

Regarding Claim 10, Masuyama teaches the display substrate of claim 1, wherein the display substrate further comprises an electroluminescent layer (e.g. 11; see ¶ [0122-125]) located on the first electrode layer (10) and a second electrode layer (e.g. 12; see ¶ [0122-125]) located on the electroluminescent layer (11), and a thickness of the electroluminescent layer is substantially uniform throughout the entirety of the electroluminescent layer in a direction perpendicular to the side of the base substrate (as reasonably evidenced supra by Fig. 10 of Masuyama).

Regarding Claim 11, Masuyama and Cok teach the display substrate of claim 1, wherein the display substrate further comprises an encapsulation layer (Cok 18; see ¶ [0042, 44, & 48-50]) and a color filter (Cok 40; see ¶ [0036-55]) located on the encapsulation layer (Cok 18).

Regarding Claim 12, Masuyama and Cok teach a display device, comprising the display substrate of claim 1.




Response to Arguments
Applicant’s arguments filed 06/15/2022 with respect to Claim 1 have been considered but are not persuasive.
Regarding the previous Anticipation Rejection under § 102:
	In their claim amendments, applicant amends independent Claim 1 to incorporate the limitations of dependent Claim 9.  However, applicant’s remarks (see pg. 10) neglect entirely to meaningfully consider the previous anticipation rejection of Claim 9 in view of prior art Forrest (non-final Office action mailed 03/15/2022; see pg. 12).  Therefore, the examiner maintains the previous anticipation rejection in its entirety.

Regarding the previous Obviousness Rejection under § 103:
	In their claim amendments, applicant amends independent Claim 1 to incorporate the limitations of dependent Claim 9.  However, while applicant’s remarks (see pg. 11) detail the deficiencies of primary prior art Masuyama with regards to amended Claim 1 including the “red sub-pixel, a green sub-pixel, and a blue sub-pixel, and red, green, and blue light respectively reflected by anodes of the red sub-pixel, the green sub-pixel, and the blue sub-pixel are capable of being scattered in all directions” (which the examiner readily conceded in the non-final Office action mailed 03/15/2022; see pg. 17), applicant neglects entirely to meaningfully consider the teachings of secondary prior art Cok (non-final Office action mailed 03/15/2022; see pg. 12), on which the previous obviousness rejection of Claim 9 is also based.
Accordingly, applicant’s arguments are not persuasive because the rejection is based on a combination of prior art references including secondary reference Cok, which does teach the disputed limitations as detailed in the above Office action.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually where the rejections are based on combinations of references.  (See MPEP § 2145 IV)	
Therefore, the examiner maintains the previous obviousness rejection in its entirety.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW E GORDON whose telephone number is (571)270-7432.  The examiner can normally be reached on M-F 9 a.m. - 6 a.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 5712721708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Matthew E. Gordon/Primary Examiner, Art Unit 2892